Citation Nr: 0218706	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether a March 1999 rating decision was clearly and 
unmistakably erroneous in granting the appellant non-
service-connected pension benefits.  

2.  Entitlement to non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 determination of the 
Manila, Republic of the Philippines, VA Regional Office 
(RO), which found that the appellant was not entitled to 
non-service-connected disability pension benefits, and 
that the previous grant of pension, by another RO, was 
clearly and unmistakably erroneous.

The Manila RO took action to terminate the appellant's 
pension award, and determined that the effective date of 
the termination would be the date of the last payment, 
thus generating no overpayment in the appellant's account.

By decision dated in September 2001, the Board remanded 
the issues of whether the March 1999 RO rating decision 
contained clear and unmistakable error (CUE), and 
entitlement to non-service-connected pension benefits.  
The RO was instructed tore-adjudicate the issue of whether 
the appellant was eligible for VA pension benefits, and to 
consider CUE.  In a supplemental statement of the case 
issued in June 2002, the RO determined that the appellant 
was not eligible for non-service-connected pension 
benefits, and that the March 1999 rating decision 
contained CUE.  The issues were properly returned to the 
Board.  


FINDINGS OF FACT

1.  At the time of the March 1999 rating decision, the 
evidence of record clearly established that the appellant 
was a former Philippine Scout.  

2.  The appellant was inducted into the Philippine Scouts 
between October 6, 1945, and June 30, 1947.  



CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision, which granted the 
appellant VA non-service-connected pension benefits, was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
(West 1991 & Supplement 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 
3.8 (1999); 38 C.F.R. § 3.105 (2002).

2.  The requirements for eligibility for non-service-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 106, 107, 501, 1502(a) (West 1991); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).


Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.


The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether additional 
remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of evidence appears to be complete.  By virtue 
of the correspondence, the SOC, and the SSOC provided by 
the RO in May 2001, and in January and June 2002, the 
appellant has been given notice of the information and/or 
evidence necessary to substantiate his claim.  More 
specifically, the appellant has been advised by the RO, in 
a letter dated in January 2002, that it would obtain any 
adequately described medical records, employment records, 
or any records in the custody of other federal agencies on 
his behalf, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Moreover, the appellant was also advised by the Board's 
September 2001 remand of the evidence needed to support 
his claim.

It thus appears that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc) (also holding that 
VCAA is inapplicable in CUE claims).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Facts and Analysis

The appellant contends that he is eligible for VA non-
service-connected disability pension.  

In support of his June 1998 claim of entitlement to non-
service-connected pension, the appellant submitted his 
certificate of honorable discharge from the Armed Forces 
of the United States as a Philippine Scout.  The National 
Personnel Records Center (NPRC) certified his dates of 
service as June 1946 to January 1949.  

Under the laws and regulations applicable at the time of 
the March 1999 RO rating decision, service in the Regular 
Philippine Scouts was included for pension, compensation, 
dependency and indemnity compensation, and burial 
benefits. 38 C.F.R. § 3.8(a) (1999).  Service as a 
Philippine Scout in the Regular Army inducted between 
October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, was included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.8(b) (1999).  

A RO rating decision dated in March 1999 granted the 
appellant's claim of entitlement to non-service-connected 
pension.  In a subsequent decision dated in June 2000, the 
RO of current jurisdiction determined, sua sponte, that 
inasmuch as the appellant was a former Philippine Scout 
inducted between October 6, 1945, and June 30, 1947, he 
was not have basic eligibility for non-service-connected 
pension.  Accordingly, the RO determined that the March 
1999 rating decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).

The appellant timely appealed the RO's June 2000 decision.  
He submitted a notice of disagreement and substantive 
appeal in which he argued that at the time of the March 
1999 rating decision the RO knew that as a former 
Philippine Scout inducted between October 6, 1945, and 
June 30, 1947, he was not eligible for non-service-
connected pension.  Therefore, the appellant contends that 
the grant of non-service-connected pension should stand.  

Clear and Unmistakable Error

CUE is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based upon the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
In Fugo, the Court stated that CUE is a very specific and 
rare kind of error.  "It is the kind of error, of fact or 
of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. . . .  If a 
claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Id.  

A CUE claim must be based upon the evidence in the record 
when the previous decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); see also 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 
697 (Fed. Cir. 2000) (upholding 38 C.F.R. § 20.1403(a), 
pertaining to revision of Board decisions based on CUE).  

In the present case, the veteran's certificate of 
discharge from the Armed Forces of the United States of 
America as a Philippine Scout, and the NPRC's 
certification of service from June 1946 to March 1949, 
were of record at the time of the RO's March 1999 rating 
decision.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, was included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.8 (1999).  

As indicated above, the competent evidence of record at 
the time of the RO's March 1999 rating decision indicated 
that the appellant had beens inducted as a Philippine 
Scout between October 6, 1945, and June 30, 1947.  
Therefore, he was clearly not eligible for non-service-
connected pension benefits under applicable laws and 
regulations at the time of March 1999 RO rating decision.  
See 38 C.F.R. § 3.8 (1999).  In other words, the correct 
facts were known by the RO at the time of its March 1999 
rating decision.  However, the statutory and regulatory 
provisions extant at the time were incorrectly applied.  

The Board finds that, if the 38 C.F.R. § 3.8 and other 
provisions extant at the time been correctly applied to 
the facts as they were known at the time of the RO's March 
1999 rating decision, then the outcome of the appellant's 
claim of entitlement to non-service-connected pension 
would have been manifestly different.  More specifically, 
the appellant's claim of entitlement to non-service-
connected pension would have been denied.  

Therefore and for the reasons discussed above, the Board 
finds that the March 1999 RO rating decision, which 
granted non-service-connected pension contained clear and 
unmistakable error.  

Entitlement to non-service-connected pension

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period 
of service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 and Supp. 2002).  The law also authorizes payment of 
a pension to a veteran who has the requisite service and 
is permanently and totally disabled due to non-service-
connected disability. 38 U.S.C.A. § 1521 (West 1991).  For 
purposes of any such determination, the term "veteran"\" 
means a person who served in the active military, naval, 
or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (2002).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.40(a) 
(2002).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945, and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  
Service department certified recognized guerrilla service 
and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but 
not for pension or burial benefits. 38 C.F.R. § 3.41(d) 
(2002).

These regulations have their basis in statute, at 38 
U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the United States Court of Appeals for 
Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of 
service submitted by a claimant, such as a Department of 
Defense (DD) Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States 
service department under the following conditions:  (1) 
The evidence is a document issued by the United States 
service department; (2) The document contains needed 
information as to length, time and character of service; 
and, (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  38 C.F.R. § 3.203(a) (2002).

The Board notes that 38 C.F.R. § 3.203(a) was amended 
effective April 2001 to authorize VA to accept photocopies 
of service documents if they are certified to be true 
copies acceptable to VA by an accredited agent, attorney 
or service organization representative who has 
successfully completed VA-prescribed training on military 
records.  66 Fed. Reg. 19,857, 19,858 (Apr. 18, 2001).  
This amendment would not affect the outcome of this case, 
as it merely allows VA to accept copies of service 
documents submitted by authorized/trained agents and 
representatives.  This is not the case here, as the 
documents submitted were submitted by the appellant and 
not such a representative agent.  There is no prejudice to 
the appellant in the Board's consideration of this appeal 
without first referring it to the RO for readjudication 
under the amended 38 C.F.R. § 3.203.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In the present case, the appellant was deemed ineligible 
for VA non-service-connected disability pension benefits 
based upon his enlistment in the Philippine Scouts between 
October 6, 1945, and June 30, 1947.  See 38 U.S.C.A. §§ 
1110, 1131, 1521 (West 1991 and Supp. 2002); 38 C.F.R. § 
3.40(b) (2002).  More specifically, the NPRC certified 
service for the appellant from June 1946 to March 1949.  
The record also contains a copy of the appellant's 
certificate of discharge from the Armed Forces of the 
United States of America, which indicates service in the 
Philippine Scouts.  The appellant does not appear to 
contest that he was inducted as a Philippine Scout between 
October 6, 1945, and June 30, 1947.  

Inasmuch as the competent evidence of record indicates 
that the appellant was inducted into the Philippine Scouts 
between October 6, 1945, and June 30, 1947, he is 
ineligible for non-service-connected-pension benefits as a 
matter of law.  


ORDER

The March 1999 rating decision, in finding that the 
appellant was entitled to VA non-service-connected pension 
benefits, was clearly and unmistakably erroneous.

Entitlement to VA non-service-connected pension benefits 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

